In this cause the Court finds itself equally and permanently divided as to whether the decree appealed from should be affirmed or reversed. Mr. Chief Justice DAVIS, Mr. Justice WHITFIELD and Mr. Justice BUFORD are of the opinion that the decree appealed from should be reversed and the cause remanded for the entry of an appropriate decree in accordance with the views entertained by them as to the applicable law of the case. Mr. Justice ELLIS, Mr. Justice TERRELL and Mr. Justice BROWN are of the opinion that there is no error in said decree and that it should be affirmed as entered.
Accordingly the final decree appealed from is affirmed because of an equally divided appellate Court, on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224,37 Sou. Rep. 51.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.
                          ON REHEARING.